Exhibit 10.14
 
PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated October 16, 2014, is
between Tabbs Bay Energy, LP, a Texas limited partnership (“Seller”), with
principal offices located at 8610 N New Braunfels Ave., Suite 705, San Antonio,
Texas 78217, and Armada Oil, Inc., a Nevada corporation (“Buyer”), with
principal offices located at 5220 Spring Valley Road, Suite 615, Dallas,
TX  75254.  Seller and Buyer are sometimes referred to herein individually as a
“Party” or collectively as the “Parties”.
 
Recitals:
 
A. Seller desires to sell, and Buyer desires to purchase, upon and subject to
the terms and conditions hereinafter set forth, all of Seller’s right, title,
interest and estate (of whatever kind or character, real or personal, recorded
or unrecorded, movable or immovable, tangible or intangible, vested or
contingent, or otherwise) in and to the Oil and Gas Interests (as hereinafter
defined).
 
B.           Capitalized terms used in this Agreement, and in the schedules and
exhibits attached hereto, shall have the meanings given to such terms in Exhibit
A.
 
Agreements:
 
NOW, THEREFORE, in consideration of the above recitals and of the covenants and
agreements herein contained, Seller and Buyer agree as follows:
 
1. Purchase and Sale .  Subject to and upon the terms and conditions herein set
forth, Seller shall sell, transfer, assign, convey, and deliver the Oil and Gas
Interests to Buyer, and Buyer shall purchase, receive, pay for, and accept the
Oil and Gas Interests from Seller, effective as of 7:00 a.m. Central Daylight
Savings Time on the first day of the month in which the Closing occurs (the
“Effective Time”).
 
2. Purchase Price and Performance Deposit.
 
(a) Base Purchase Price.  The base purchase price for the Oil and Gas Interests
shall be Sixteen Million Three Hundred Fifty Thousand Dollars and 00/100
($16,350,000) (the “Base Purchase Price”).  The Base Purchase Price shall be
adjusted as provided herein and as adjusted is referred to herein as the
“Purchase Price.”  The Purchase Price shall be allocated among the Oil and Gas
Interests in accordance with the values set forth on Exhibit D.  The “Allocated
Value” for any Oil and Gas Interest equals the portion of the unadjusted Base
Purchase Price allocated to such Oil and Gas Interest set forth on Exhibit D.
Seller and Buyer acknowledge that the allocation of the Base Purchase Price in
the manner set forth on Exhibit D is intended to comply with the allocation
method required by Section 1060 of the Internal Revenue Code.  The Base Purchase
Price is may be adjusted as follows:
 
 
Purchase and Sale Agreement
Page 1

--------------------------------------------------------------------------------

 
 
(i)  
if the daily closing price (in U.S. Dollars) of Light Sweet Crude Oil (WTI) for
January 2015 as measured by the CME Group Inc. and published on
http://www.cmegroup.com/trading/energy/crude-oil/light-sweet-crude.html, or its
successor publication (“Oil Price”) on the business day prior to the Closing
Date is equal to or greater than $84.75, then the Base Purchase Price shall
increase by One Hundred Twenty Thousand Dollars ($120,000), and then an
additional One Hundred Twenty Thousand Dollar ($120,000) increase for each one
dollar ($1.00) increase (counted from and including $84.75) in Oil Price. For
example, if the Oil Price on the business day prior to the Closing Date is equal
to an amount  from and including $84.75 up to $85.74, then the Base Purchase
Price shall be Sixteen Million Four Hundred Seventy Thousand Dollars and 0/100
($16,470,000) or if the Oil Price on the business day prior to the Closing Date
is equal to an amount from and including $85.75 up to $86.74, then the Base
Purchase Price shall be Sixteen Million Five Hundred Ninety Thousand Dollars and
0/100 ($16,590,000); or

 
(ii)  
if the Oil Price on the business day prior to the Closing Date is less than
$76.74, then, unless the Parties, each in their sole discretion, agree on a
Purchase Price, Buyer may terminate this Agreement and the Performance Deposit
shall be distributed to Buyer.

 
(b) Deposit.  Upon execution of this Agreement, Buyer shall deliver to Seller a
performance deposit equal to One Hundred Thousand Dollars ($100,000) (the
“Performance Deposit”) to assure Buyer’s performance of its obligations
hereunder.  At Closing, the Performance Deposit shall be a Buyer’s credit
against the payment of the Purchase Price.  If this Agreement is terminated
without a Closing, then the distribution of the Performance Deposit shall be
governed by the provisions of Section 23.  The Performance Deposit is subject to
an increase as provided in Section 23.
 
3. Title Defect Definitions.
 
(a) Defensible Title Definition.  “Defensible Title” means, as to an Oil and Gas
Interest, such title held by Seller, that, subject to and except for Permitted
Encumbrances (as hereinafter defined):
 
(i) entitles Seller to receive not less than the “Net Revenue Interest” as set
forth in Exhibit B of all oil, gas, and associated liquid and gaseous
hydrocarbons  attributable or allocable to such Oil and Gas Interest (but only
as to the depths identified on Exhibit B for such Oil and Gas Interest);
 
(ii) obligates Seller to bear costs and expenses relating to the maintenance,
development, and operation of such Oil and Gas Interest (but only as to the
depths identified on Exhibit B for such Oil and Gas Interest), in an amount not
greater than the “Working Interest” set forth in Exhibit B; and
 
(iii) is free and clear of any and all liens, charges, and other similar
encumbrances.
 
(b) Permitted Encumbrances Definition.  “Permitted Encumbrances” means:
 
 
Purchase and Sale Agreement
Page 2

--------------------------------------------------------------------------------

 
 
(i) any obligations or duties reserved to or vested in any municipality or other
governmental body to regulate any Oil and Gas Interest in any manner;
 
(ii) the terms and conditions of all leases, contracts for sale, purchase, or
processing of hydrocarbons, operating agreements, plant agreements, pipeline,
gathering, and transportation agreements, disposal agreements, permits,
licenses, and any other agreements and leases affecting and/or included within
the Oil and Gas Interests, but only to the extent that they do not, individually
or in the aggregate, operate to reduce Seller’s Net Revenue Interest in an Oil
and Gas Interest below that shown in Exhibit B or increase Seller’s Working
Interest in an Oil and Gas Interest above that shown in Exhibit B without a
proportionate increase in the Net Revenue Interest;
 
(iii) (x) any Preferential Purchase Rights, (y) any consents that do not
constitute Hard Consents and (z) subject to compliance with Section 12(c), any
Hard Consents;
 
(iv) the presence or absence of easements, rights-of-way, permits, surface
leases, and other similar rights on, over, or in respect of any of the Oil and
Gas Interests, but only to the extent the presence or absence of same do not
materially interfere with the operation of the Oil and Gas Interests as
currently operated by Seller;
 
(v) lessor’s royalties, overriding royalties, production payments, net profits
interests, reversionary interests, and similar burdens with respect to a well if
the net cumulative effect of such burdens does not operate to reduce Seller’s
Net Revenue Interest in such well below that shown in Exhibit B or increase
Seller’s Working Interest in such well above that shown in Exhibit B without a
proportionate increase in the Net Revenue Interest,
 
(vi) defects or irregularities of title as to which the relevant statute of
limitation or prescription would bar any attack or claim against Seller’s title;
 
(vii) liens or other encumbrances for ad valorem, property, production,
severance, excise, and similar Taxes or assessments not yet delinquent;
 
(viii) materialman’s, mechanic’s, repairman’s, employee’s, contractor’s,
operator’s, and other similar liens or encumbrances arising in the ordinary
course of business for payments or obligations not yet due;
 
(ix) oil and gas production imbalances, except those resulting from
overproduction or underproduction in the period prior to the Effective Time, and
plugging and surface restoration obligations;
 
(x)  any maintenance of uniform interest provision in an operating agreement if
waived by the party or parties having the right to enforce such provision or if
the violation of such provision would not give rise to the unwinding of the sale
of the affected Oil and Gas Interest by Seller to Buyer;
 
 
Purchase and Sale Agreement
Page 3

--------------------------------------------------------------------------------

 
 
(xi) conventional rights of reassignment obligating Seller to reassign its
interest in any portion of the Leases to a third party, if such right is only
triggered when Buyer expressly indicates its intention to release or abandon
such interest prior to the expiration of the primary term or other termination
of such interest;
 
(xii) any mortgage lien on the fee estate or mineral fee estate from which title
to the relevant Oil and Gas Interest is derived which pre-dates the creation of
the Oil and Gas Interest but which is not currently subject to foreclosure or
other enforcement proceedings by the holder of the mortgage lien; and
 
(xiii) any defects waived or not asserted by Buyer under this Agreement.
 
(c) Title Defect.  An Oil and Gas Interest shall be deemed to have a “Title
Defect” if Seller has less than Defensible Title to such Oil and Gas Interest.
 
(d) Adjustments to Allocations.
 
(i)  
Buyer shall, promptly after execution of this Agreement, begin its title due

 
 
diligence process, and, except for breaches of the representation and warranty
set forth in Section 6(j) and the special warranty of title set forth in the
Assignment, the rights and remedies set forth in this Section 3(d) shall be
Buyer’s remedy with respect to Title Defects. Buyer may assert a Title Defect at
any time on or before the second business day before the Closing Date. No Title
Defects may be asserted after such time. Seller may request an adjustment to the
Allocated Value of an Oil and Gas Interest at any time before the Closing Date,
if Seller’s Net Revenue Interest or Working Interest for the Oil and Gas
Interest is greater than that shown on Exhibit B (a “Title Benefit”). A notice
requesting a Title Benefit or asserting a Title Defect must be timely and in
writing and include appropriate documentation to substantiate the request, or
the claimant will be deemed to have waived its request to adjust the Base
Purchase Price as stated in the notice.

 
(ii)  
If either Party gives notice as set forth in Section 3(d)(i), the Parties will
meet and use their best efforts to agree on the validity of the request and, if
applicable, the amount of the adjustment (which in no event shall a decrease in
the Base Purchase Price for a Title Defect exceed the Allocated Value for such
affected Oil and Gas Interest), using the following criteria:

 
A.  
If the Title Defect is based on Seller owning a Net Revenue Interest less than
that shown on Exhibit B, then the adjustment will be a decrease equal to the
value of the number determined by the following formula:

 
Adjustment = A x (1-[B/C])
 
Where:
 
 
Purchase and Sale Agreement
Page 4

--------------------------------------------------------------------------------

 
 
A = Allocated Value for the affected Oil and Gas Interest
 
B = correct net revenue interest for the affected Oil and Gas Interest
 
C = Net Revenue Interest for the affected Oil and Gas Interest as shown on
Exhibit B.
 
B.  
If the Title Defect is based on an obligation or burden that is liquidated in
amount, then the adjustment will be the sum necessary to remove the obligation
or burden from the affected Oil and Gas Interest.

 
C.  
If the Title Defect is based on an obligation or burden that is not liquidated,
but can be estimated with reasonable certainty, the adjustment will be the sum
necessary to compensate Buyer on the Closing Date for the adverse economic
effect on the affected Oil and Gas Interest.

 
D.  
If the amount of the adjustment for each Title Defect cannot be determined based
on the above criteria, and if the Parties cannot otherwise agree on the amount
of an adjustment, Seller may, at its sole option and upon written notice to
Buyer, either:

 
(1)  
terminate this Agreement and refund the performance deposit;

 
(2)  
remove the affected Oil and Gas Interest from this Agreement and adjust the Base
Purchase Price by an amount equal to the Allocated Value for that Oil and Gas
Interest; or

 
(3)  
elect to resolve the dispute under the alternative-dispute-resolution and
arbitration provisions of this Agreement.

 
E.  
If the request for an adjustment is based on a Title Benefit, then the Base
Purchase Price shall increase by an amount equal to the absolute value of the
number determined by the following formula:

 
Adjustment = A x (1-[C/B])
 
Where:
 
A = Allocated Value for the affected Oil and Gas Interest
 
B = correct net revenue interest for the affected Oil and Gas Interest
 
 
Purchase and Sale Agreement
Page 5

--------------------------------------------------------------------------------

 
 
C = Net Revenue Interest for the affected Oil and Gas Interest as shown on
Exhibit B.

 
(iii)  
The Base Purchase Price will be adjusted only if the sum (i.e. offsetting of
increases and decreases) of all adjustments under this section is greater than
one percent (1%) of the Base Purchase Price. If the sum of all adjustments would
result in the Base Purchase Price being reduced by more than three percent (3%),
Seller may, upon written notice to Buyer, either:

 
A.  
terminate this Agreement and refund the performance deposit; or

 
B.  
remove the affected Oil and Gas Interest from the Agreement and adjust the Base
Purchase Price by an amount equal to the Allocated Value of such affected Oil
and Gas Interest.

 
(iv)  
Seller may, at its sole option, elect by written notice to Buyer before the
Closing Date to cure some or all of the Title Defects. No adjustment will be
made to the Base Purchase Price at Closing for the Title Defects that Seller
elects to cure. If any Title Defect is not cured within ninety (90) days after
Closing, the adjustment to the Base Purchase Price will be determined under the
criteria set forth in this Section 3(d). If the total of all adjustments to the
Base Purchase Price based on Title Defects is greater than three percent (3%) of
the Base Purchase Price, Seller will refund the amount in excess thereof to
Buyer.

 
4. Intentionally Omitted.
 
5. NORM and Other Substances.  Buyer acknowledges that the Oil and Gas Interests
have been used for exploration, development, and production of oil and gas and
that there may be petroleum, produced water, wastes, or other substances or
materials located in, on, or under the Oil and Gas Interests.  Wells, equipment,
and sites included in the Oil and Gas Interests may contain asbestos, or other
hazardous substances.  NORM may affix or attach itself to the inside of wells,
materials, and equipment as scale, or in other forms.  NORM containing material
and/or other wastes or hazardous substances may have come in contact with
various environmental media, including water, soils or sediment.  Special
procedures may be required for the assessment, remediation, removal,
transportation or disposal of environmental media, wastes, asbestos, NORM, and
other hazardous substances from the Oil and Gas Interests.  Notwithstanding
anything herein to the contrary, Buyer shall not be permitted to claim as a
breach of any covenant, warranty or representation hereunder, the presence of
naturally occurring radioactive material (“NORM”) on the Oil and Gas Interests,
unless such presence of NORM constitutes an condition resulting in a violation
of Environmental Laws as of the date of this Agreement.
 
6. Representations of Seller.  As of the date hereof, Seller represents to Buyer
as follows:
 
 
Purchase and Sale Agreement
Page 6

--------------------------------------------------------------------------------

 
 
(a) Qualification.  Seller is a limited partnership validly existing and in good
standing under the laws of the State of Texas and is duly qualified to own its
properties and Oil and Gas Interests and to carry on its business as now being
conducted.
 
(b) Authority.  Seller has the requisite power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby,
and the execution and delivery of this Agreement by Seller and the consummation
of the transactions contemplated hereby have been duly authorized.
 
(c) Enforceability.  This Agreement has been duly executed and delivered by
Seller and constitutes the valid and binding obligation of Seller, enforceable
against it in accordance with the terms hereof, subject to the effects of
bankruptcy, insolvency, and other similar laws affecting creditors’
rights.  Except for the consents and approvals listed in Schedule 6(c) (the
“Scheduled Consents”) and filings with, notices to, or consents of governmental
agencies customarily obtained subsequent to a sale or transfer, no consent or
approval on the part of Seller or any other party is required to authorize the
execution and delivery of this Agreement by Seller or the consummation of the
transactions contemplated hereby.
 
(d) No Violation.  Except filings with, notices to, or consents of governmental
agencies customarily obtained subsequent to a sale or transfer and assuming the
receipt of all consents applicable to the transactions contemplated hereunder,
including Scheduled Consents, this Agreement, and the execution and delivery
hereof by Seller, does not and the consummation of the transactions contemplated
hereby will not (i) conflict with or result in a breach of the charter or bylaws
of Seller or any other governing documents of Seller, (ii) violate, conflict
with, or constitute a default under, or result in the creation or imposition of
any security interest, lien, or encumbrance upon any property or assets of
Seller under any mortgage, indenture, or  financing agreement to which it is a
party or by which the Oil and Gas Interests are bound, which violation,
conflict, or default might adversely affect the ability of Seller to perform its
obligation under this Agreement, or (iii) violate any statute or law or any
judgment, decree, order, writ, injunction, regulation, or rule of any court or
governmental authority, which violation might adversely affect the ability of
Seller to perform its obligations under this Agreement.
 
(e) No Brokers’ Fees.  Seller has incurred no liability, contingent, or
otherwise, for brokers’ or finders’ fees relating to the transactions
contemplated by this Agreement for which Buyer shall have any responsibility
whatsoever.
 
(f) Tax Matters.  All material Tax returns required to be filed by Seller on or
before the Closing Date with respect to Taxes payable in respect of the Oil and
Gas Interests have been, or will be, timely filed with the appropriate
governmental authority and all Taxes shown on such returns have been or will be
paid.
 
(g) Actions.  Except as disclosed on Schedule 6(g), there are no material
actions, suits or proceedings pending for which Seller has received written
notice, or to Seller’s knowledge threatened in writing, before any governmental
body or arbitrator against Seller or to which the Oil and Gas Interests are
otherwise subject in any material respect.
 
 
Purchase and Sale Agreement
Page 7

--------------------------------------------------------------------------------

 
 
(h) Liens.  Except as set forth on Schedule 6(h), to Seller’s knowledge, with
respect to the Oil and Gas Interests, there are no (i) liens for taxes or
assessments not yet delinquent or, if delinquent, being contested reasonably and
by appropriate actions, and for which adequate cash reserves are maintained for
the payment thereof; or (ii) any materialman's, mechanic's, repairman's,
employee's, contractor's, operator's, and other similar liens or charges for
amounts not yet delinquent, or if delinquent, being contested reasonably and by
appropriate actions, and for which adequate cash reserves are maintained for the
payment thereof in accordance with the applicable contracts.
 
(i) Definition of Seller’s Knowledge.  In those instances where Seller’s
representations are made on the basis of “Seller’s knowledge,” such
representations are made by Seller on the basis of the actual knowledge of
Seller’s personnel at or above the officer level, after making inquiry of the
first-level supervisory employees that are responsible for supervising the
applicable matter.
 
(j) Title to Oil and Gas Interests. To Seller's knowledge, Seller has Defensible
Title to the Oil and Gas Interests described in Seller’s various vesting deeds
and assignments, and the security interests identified as “Encumbrances to be
paid at Closing” on Schedule 6(j) attached hereto, shall be satisfied from the
sales proceeds of Seller and will be released at or immediately after Closing.
Seller has delivered, or will deliver or make available to Buyer all title
insurance policies known and available to Seller that relate to the property and
with respect to the property that is not insured by those policies Seller has
delivered or will deliver and make available to Buyer, to the extent in Seller’s
possession, any title reports, title opinions or title abstracts relating to
such uninsured property (collectively, Seller’s title policies and the
additional information relating to the uninsured property are referred to as the
“Title Information”).  To Seller’s knowledge, all Title Information is
substantially true and accurate in all material respects as of the dates each
portion was prepared.  Seller makes no warranty or representation to Buyer
regarding title to the Oil and Gas Interests, even as to a return of the
Purchase Price, except that Seller will forever warrant and defend Defensible
Title to the Oil and Gas Interests unto Buyer, its successors and assigns,
against all lawful claims and demands of all parties claiming by, through or
under Seller, but not otherwise, and except for matters, defects or claims that
constitute Permitted Encumbrances.
 
(k) Contracts. To Seller’s knowledge, Schedule 6(k) attached hereto contains a
true, correct and complete list of all of the Contracts, including all
amendments and modifications thereto.  Other than the Contracts, to Seller’s
knowledge, neither Seller nor any of its Affiliates is a party to or bound by
the terms of any other contract or agreement that is binding on the Oil and Gas
Interests.  To Seller’s knowledge, true, complete and correct copies of all of
the Contracts have been delivered previously to Buyer. With respect to each
Contract, to Seller’s knowledge, (i) such Contract is legal, valid, binding and
enforceable; (ii) such Contract is in full force and effect; (iii) neither
Seller nor any other party thereto, is in breach of or default under, and no
event has occurred (or is likely to occur) which with notice or lapse of time
(or both) would constitute a breach of or default under, or would permit
termination, modification or acceleration of, such Contract; (iv) no party has
repudiated or threatened to repudiate any provision of such Contract; and
(v) Buyer’s acquisition of the Oil and Gas Interests at the Closing will not
give rise to a breach, default or violation in any material respect by Seller or
Buyer of such Contract and will not, except for Scheduled Consents, require the
consent or approval of any third party.
 
 
Purchase and Sale Agreement
Page 8

--------------------------------------------------------------------------------

 
 
(l) Intentionally Omitted.
 
(m) Compliance with Laws. Except as set forth on Schedule 6(m), to Seller’s
knowledge, Seller’s present operation of the Oil and Gas Interests is not in
violation of, and does not fail to comply with, in any material respect, any
material federal, state or local constitution, statute, law, ordinance, rule or
regulation, including, but not limited to, those relating to zoning,
environmental matters, reclamation, permits, bonding, employees, wages and
occupational health and safety, or any judgment, award, decree, injunction,
ruling or order of any Governmental Authority (collectively, “Laws and
Regulations”) applicable to the Oil and Gas Interests. Except as set forth on
Schedule 6(m) attached hereto, to Seller’s knowledge, Seller’s present use and
operation of the Oil and Gas Interests does not violate or fail to comply with,
in any material respect, any material Laws and Regulations. Except as set forth
on Schedule 6(m) attached hereto, Seller has not received any unresolved written
notice or other communication from any Governmental Authority of any material
violation of any Laws and Regulations.
 
(n) Environmental Matters. Except as set forth on Schedule 6(n), to Seller’s
knowledge, Seller’s conduct of the business and operation and maintenance of the
Oil and Gas Interests is in material compliance with all Environmental Laws.
Except as set forth on Schedule 6(n), Seller has not received, and Seller has no
knowledge that any other person or entity has received, any unresolved notice,
complaint, order or action from any Governmental Authority or person or entity
relating to any Hazardous Substance or any material non-compliance with any
applicable Environmental Law with respect to the property or the Oil and Gas
Interests. Except as set forth on Schedule 6(n), to Seller’s knowledge, no event
has occurred which, with or without the passage of time or the giving of notice,
or both, presently constitutes a material non-compliance by Seller with, or a
material violation by Seller of, any applicable Environmental Law.  For purposes
of this Section 6(n), the term “Hazardous Substance” shall mean each and every
element, compound, chemical mixture, petroleum and gas product, contaminant,
pollutant, or substance, including without limitation, substances which are
toxic, carcinogenic, ignitable, reactive, explosive, radioactive or otherwise
dangerous and any other substance defined as a hazardous substance, hazardous
waste, hazardous material, toxic material, toxic waste or special waste under
any Laws and Regulations.
 
(o) Accuracy of Records.  To Seller’s knowledge, the Records (i) were prepared
and have been maintained in accordance with accepted oil and gas industry
practices, and (ii) accurately reflect information concerning the Oil and Gas
Interests, in each case, in all material respects.
 
(p) Non-Operated Interests.  The Oil and Gas Interests do not include any
non-operated properties or interests other than the Seller’s interest in
properties described on Exhibit B as “Deep Rights” under two separate
assignments from Gaither Petroleum Corporation to LA-TEX Goose Creek, Ltd.,
recorded, respectively, under Film Code 584-54-2188, and Instrument No.
2011-0177138 and one assignment from LA-TEX Goose Creek, Ltd. to Gaither
Petroleum Corporation recorded under Instrument No. 2011-0178260, Official
Public Records of Real Property of Harris County, Texas.
 
 
Purchase and Sale Agreement
Page 9

--------------------------------------------------------------------------------

 
 
7. Representations of Buyer».  As of the date hereof, Buyer represents to Seller
as follows:
 
(a) Qualifications.  Buyer is a corporation validly existing and in good
standing under the laws of the State of Nevada and is duly qualified to own its
properties and assets and to carry on its business as now being conducted.
 
(b) Authority.  Buyer has the requisite power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement by Buyer and the
consummation of the transactions contemplated hereby have been duly authorized.
 
(c) Enforceability.  This Agreement has been duly executed and delivered by
Buyer and constitutes the valid and binding obligation of Buyer, enforceable
against it in accordance with the terms hereof, subject to the effects of
bankruptcy, insolvency, reorganization, moratorium, and similar laws affecting
creditors’ rights.  No other act, approval, or proceeding on the part of Buyer
or any other party is required to authorize the execution and delivery of this
Agreement by Buyer or the consummation of the transactions contemplated hereby.
 
(d) No Violation.  This Agreement, and the execution and delivery hereof by
Buyer, does not and the consummation of the transactions contemplated hereby
will not (i) conflict with or result in a breach of the charter or bylaws of
Buyer or any other governing documents of Buyer, (ii) result in the breach of
any term or condition of, or constitute a default or cause the acceleration of
any obligation under any material agreement or instrument to which it is a party
or by which it is presently bound, or (iii) violate any statute or law or any
judgment, decree, order, writ, injunction, regulation, or rule of any court or
governmental authority, which violation might adversely affect the ability of
Buyer to perform its obligations under this Agreement.
 
(e) Permits.  Buyer possesses, or will possess on or before Closing, all
required governmental licenses, permits, bonds, certificates, orders, and
authorizations necessary to own and operate the Oil and Gas Interests.
 
(f) Sufficient Funds.  Buyer will have on the Closing Date and thereafter,
sufficient cash to enable it to make payment in immediately available funds of
the Purchase Price and any other amounts to be paid by it hereunder.
 
(g) Knowledgeable Investor.  Buyer is an experienced and knowledgeable investor
in the oil and gas business and is sophisticated in the evaluation, purchase,
ownership, and operation of oil and gas properties and related
facilities.  Buyer is not acquiring the Oil and Gas Interests in connection with
a distribution or resale thereof in violation of federal or state securities
laws and the rules and regulations thereunder.
 
(h) No Reliance.  Prior to executing this Agreement, Buyer has been afforded an
opportunity to (i) examine the Oil and Gas Interests and such documents,
instruments, and other materials as it has requested to be provided to it by
Seller, (ii) discuss with representatives of Seller such documents, instruments,
and other materials and the nature, condition, and operation of the Oil and Gas
Interests, and (iii) investigate the condition, including the surface and
subsurface condition, of the Oil and Gas Interests.  In entering into this
Agreement, Buyer (x) has relied solely on the express representations and
covenants of Seller in this Agreement, its independent investigation of, and
judgment with respect to, the Oil and Gas Interests, and the advice of its own
legal, tax, economic, environmental, engineering, geological, and geophysical
advisors, and not on any comments or statements of, or documents furnished by or
on behalf of, Seller or its affiliates, or any representatives or agents of, or
consultants or advisors engaged by, Seller or its affiliates and (y) has
satisfied itself, or shall satisfy itself through its own due diligence, of the
environmental and physical condition and contractual arrangements of the Oil and
Gas Interests.
 
 
Purchase and Sale Agreement
Page 10

--------------------------------------------------------------------------------

 
 
(i) No Brokers’ Fees.  Buyer has incurred no liability, contingent or otherwise,
for brokers’ or finders’ fees relating to the transactions contemplated by this
Agreement for which Seller shall have any responsibility whatsoever.
 
8. Due Diligence Review.
 
(a) Records.  Prior to Closing, Seller has made available, and will make
available, to Buyer, and Buyer’s authorized representatives, for examination as
Buyer may reasonably request, electronic copies of all Lease files, land files,
right-of-way files, well files, product purchase and sale, gathering, and
processing contracts, division order files, abstracts, drilling and division
order title opinions, engineering and geological data, reports, maps, logs, and
well records contained in Seller’s files to the extent relating to the Oil and
Gas Interests, other than (i) any geophysical data, (ii) any information subject
to third party confidentiality agreements for which a consent or waiver cannot
be secured by Seller after reasonable efforts, (iii) any information subject to
an attorney/client, work product, or similar privilege, (iv) any proprietary
evaluations or projections of Seller related to the Oil and Gas Interests,
(collectively, subject to such exclusions, the “Records”).
 
(b) Inspections.  Seller shall permit Buyer and Buyer’s authorized
representatives to consult with Seller’s employees during reasonable business
hours and to conduct, at Buyer’s sole risk and expense, non-invasive site
inspections and inventories of the Oil and Gas Interests that are
Seller-operated.  The scope of the work comprising such inspections shall be
limited to a Phase I review and otherwise as may be agreed upon by Buyer and
Seller prior to commencement.  During such inspections, Buyer shall have the
right to evaluate the Oil and Gas Interests to determine the condition of the
Oil and Gas Interests, but Buyer shall have no right to, and shall not, conduct
invasive or destructive testing of the Oil and Gas Interests or take samples
from the Oil and Gas Interests, without Seller’s prior written consent.  If
Buyer or any of its representatives accesses any of the Oil and Gas Interests or
Seller’s offices, Buyer agrees to protect, defend, indemnify, and hold harmless
the Seller Parties (as hereinafter defined) from and against any and all Claims
occurring on or arising out of access to the Oil and Gas Interests or Seller’s
offices, as the case may be, by Buyer and its representatives, even if such
Claims are caused by the sole, joint, and/or concurrent negligence, strict
liability or other fault of the Seller Parties. Buyer agrees to comply fully
with all rules, regulations, and instructions issued by Seller regarding Buyer’s
actions while upon, entering, or leaving the Oil and Gas Interests and Seller’s
offices.
 
 
Purchase and Sale Agreement
Page 11

--------------------------------------------------------------------------------

 
 
9. Operations Pending Closing» .  Seller shall operate the Seller-operated Oil
and Gas Interests using the same standard of care imposed on the “Operator”
under the applicable joint operating agreements until Closing, or such later
time as any applicable joint operating agreement may require, when such
operation shall be turned over to, and become the responsibility of,
Buyer.  During the period from the date of this Agreement to Closing, Seller
shall (i) consult with Buyer with respect to all AFE’s over One Hundred Thousand
Dollars ($100,000.00) net to the interests of Seller which are received by
Seller with respect to any Oil and Gas Interest, and consult with Buyer with
respect to the incurring of costs for discretionary expenditures for operations
in excess of Fifty Thousand Dollars ($50,000.00) net to the interest of Seller
for which AFE’s are not prepared, except as to the operations described in
Schedule 9, which Seller may conduct without consulting with Buyer, (ii) use
commercially reasonable efforts to operate the Seller-operated Oil and Gas
Interests in accordance with the terms and conditions of all applicable
contracts, laws, and regulations in all material respects, and (iii) not
transfer, sell, hypothecate, encumber, abandon, or otherwise dispose of any
material portion of the Oil and Gas Interests (other than the sale of production
in the ordinary course of business or as required in connection with the
exercise of third parties of preferential rights to purchase any of the Oil and
Gas Interests) without the written consent of Buyer.
 
10. Conditions of Closing by Seller».  The obligation of Seller to consummate
the transaction contemplated hereunder is subject to the satisfaction of the
following conditions:
 
(a) the representations of Buyer contained in Section 7 are true and correct in
all material respects on and as of the Closing Date, and all covenants and
agreements hereunder to be performed by Buyer at or prior to the Closing have
been performed and satisfied in all material respects, and Buyer shall be ready,
willing and able to pay the full Purchase Price;
 
(b) no proceeding, action, suit, or investigation by a third party before any
arbitrator or governmental authority shall, on the Closing Date, be pending or
threatened that seeks to restrain, prohibit, or seek damages or other relief in
connection with the Closing; and
 
(c) the Scheduled Consents shall have been satisfied or waived by the party
entitled to grant or waive the Scheduled Consents.
 
11. Conditions of Closing by Buyer».  The obligation of Buyer to consummate the
transaction contemplated hereunder is subject to the satisfaction of the
following conditions:
 
(a) the representations of Seller contained in Section 6 are true and correct in
all material respects on and as of the Closing Date, and all covenants and
agreements hereunder to be performed by Seller at or prior to the Closing have
been performed and satisfied in all material respects;
 
(b) no proceeding, action, suit, or investigation by a third party before any
arbitrator or governmental authority shall, on the Closing Date, be pending or
threatened that seeks to restrain, prohibit, or seek damages or other relief in
connection with the Closing; and
 
(c) the Scheduled Consents shall have been satisfied or waived by the party
entitled to grant or waive the Scheduled Consent.
 
 
Purchase and Sale Agreement
Page 12

--------------------------------------------------------------------------------

 
 
12. Other Purchase Price Adjustments.
 
(a) Casualty Loss.  Seller shall promptly notify Buyer of any Casualty Loss of
which Seller becomes aware.  If any Casualty Loss occurs prior to Closing to any
of the Oil and Gas Interests and such Casualty Loss may be repaired prior to
Closing and, when repaired, the value of such Oil and Gas Interests shall not be
materially diminished, then Seller may repair and remedy such Casualty Loss
prior to Closing at Seller’s cost and shall notify Buyer of such election.  If
Seller (i) elects to repair such Casualty Loss and such repair is not completed
prior to Closing or the repair completed by Seller does not cause the value of
such Oil and Gas Interests to be substantially the same as such value prior to
the Casualty Loss, or (ii) is unable or unwilling to repair the Casualty Loss,
then Buyer shall have the right to (x) proceed to Closing and accept the Oil and
Gas Interests affected by the Casualty Loss with no adjustment to the Base
Purchase Price, or (y) terminate this Agreement as to the Oil and Gas Interests
affected by the Casualty Loss and receive a reduction in the Base Purchase Price
by the allocated value of such Oil and Gas Interest.
 
(b) Intentionally Omitted.
 
(c) Consents.  Seller shall promptly give notices to all third parties holding
any Scheduled Consents.  Seller shall use all reasonable efforts, but without
obligation to incur any unreasonable cost or expense, to obtain any such
Scheduled Consents.  Upon Seller’s request, Buyer will provide such information
regarding Buyer and its operations and financial condition as Seller reasonably
believes to be necessary or appropriate to obtain any such Scheduled
Consents.  Any such Scheduled Consent waived by Buyer, or that is not a Hard
Consent, shall be deemed a Permitted Encumbrance.  Unless waived by Buyer, if
Seller fails to receive prior to Closing any Scheduled Consent (other than
consents of governmental agencies customarily obtained subsequent to a sale or
transfer) containing terms that expressly provide that an assignment without
consent will terminate a Lease or render the assignment void or voidable (unless
the consent may not be unreasonably withheld) (each a “Hard Consent”), then the
Base Purchase Price shall be reduced by the allocated value of the affected Oil
and Gas Interest, and such Oil and Gas Interest shall be excluded from the
purchase and sale under this Agreement, subject, however, in all cases to
Sections 10(c) and 11(c).  Seller shall have the right to continue to attempt to
obtain any such Hard Consent not received by Closing during the 180-day period
following the Closing Date. If Seller obtains any such Hard Consent before the
end of such 180-day period, then, within 10 days after Seller delivers written
notice to Buyer that it has obtained such Hard Consent, Seller shall assign to
Buyer the affected Oil and Gas Interest excluded from the Closing pursuant to an
instrument in substantially the same form as the Assignment and Buyer shall pay
Seller the amount by which the Base Purchase Price was reduced at Closing for
such Oil and Gas Interest.
 
13. Closing».  The Closing shall be held on or before November 14, 2014 at the
offices of Seller’s legal counsel in Houston, Texas or at such other time and
place as Seller and Buyer may mutually agree in writing, subject to Section 23.
(the “Closing” or “Closing Date”).  The Parties shall use their best efforts to
agree to any adjustments to the Base Purchase Price to be made prior to Closing,
which shall be set forth in detail on a preliminary closing statement (the
“Closing Statement”) to be exchanged between the Parties no later than five (5)
business days prior to Closing.
 
 
Purchase and Sale Agreement
Page 13

--------------------------------------------------------------------------------

 
 
14. Transactions at Closing».  The following actions shall occur at Closing:
 
(a) Seller shall execute, acknowledge, and deliver to Buyer the instrument of
conveyance in the form as set forth in Exhibit E conveying the Oil and Gas
Interests (the “Assignment”), as well as any quitclaim deed for certain surface
fee interests used in the field operations of the Oil and Gas Interests that
were previously deeded to Seller;
 
(b) Seller and Buyer shall execute and deliver the Closing Statement that shall
set forth the final Purchase Price for purposes of Closing;
 
(c) Seller shall deliver to Buyer the originals of the Records (and Seller shall
retain electronic copies of the Records);
 
(d) Seller and Buyer shall execute, acknowledge, and deliver mutually agreeable
transfer orders or letters-in-lieu prepared by Buyer, directing all purchasers
of production to make future payments of proceeds attributable to production
from the Oil and Gas Interests to Buyer as of the Effective Time;
 
(e) Seller shall deliver to Buyer (i) a certificate stating that the
representations of Seller contained in Section 6 are true and correct, except
for breaches as would not have a material adverse effect on the Oil and Gas
Interests, as of the Closing Date and that Seller has performed, in all material
aspects, all covenants and agreements to be performed by Seller hereunder at or
prior to Closing, and (ii) a “non-foreign person” affidavit;
 
(f) Buyer shall deliver to Seller a certificate stating that the representations
of Buyer contained in Section 7 are true and correct, in all material respects,
as of the Closing Date, and that Buyer has performed, in all material aspects,
all covenants and agreements to be performed by Buyer hereunder at or prior to
Closing;
 
(g) Seller and Buyer shall execute and deliver all applicable governmental
change of operatorship forms as appropriate to assign operatorship of record to
Buyer as of the Closing Date (which Seller will promptly file) for all wells
included in the Oil and Gas Interests for which Seller is currently operator of
record with the applicable governmental authority; and
 
(h) Buyer shall deliver to Seller cash by wire transfer in the amount of the
Purchase Price to an account designated in writing by Seller.
 
 
Purchase and Sale Agreement
Page 14

--------------------------------------------------------------------------------

 
 
15. Post-Closing Adjustments.  On or before ninety (90) days following the
Closing Date (the “Final Settlement Date”), the Parties shall undertake to agree
with respect to the adjustments or payments that were not finally determined as
of Closing, and the amount due from Buyer or Seller, as the case may be,
pursuant to the post-Closing adjustment herein.  Subject to Section 3(d),
appropriate post-Closing adjustments shall include, only to the extent asserted
in writing by Buyer to Seller prior to the sixtieth (60th) day following the
Closing Date, any decrease in Seller’s Net Revenue Interest in an Oil and Gas
Interest or any increase in Seller’s obligation to bear costs and expenses in
excess of the Working Interest in an Oil and Gas Interest as set forth in
Exhibit B (without a corresponding increase in Seller's Net Revenue Interest),
resulting from any Title Defect not cured to Buyer’s reasonable satisfaction by
the Final Settlement Date, with the adjustment to be calculated on the basis of
the Net Revenue Interest and/or Working Interest in the affected Oil and Gas
Interest to which Seller held Defensible Title on the Closing Date and/or its
allocated value set forth on Exhibit D; provided, that in no event shall an
adjustment for any Title Defect exceed the Allocated Value for such affected Oil
and Gas Interest as set forth on Exhibit D.  On or before sixty (60) days
following the Closing Date, Seller shall provide Buyer with a final Closing
Statement setting forth the post-Closing adjustments to the preliminary Closing
Statement (the “Final Closing Statement”).  Seller shall provide Buyer access to
such of Seller’s records as may be reasonably necessary to verify the
post-Closing adjustments shown on the Final Closing Statement.  Payment by Buyer
or Seller shall be made in immediately available funds within five (5) days of
such agreement.  If the Final Closing Statement has not been agreed upon on or
before the Final Settlement Date, the matters that remain in dispute shall be
submitted to a mutually agreed accounting firm (the “Closing Statement
Arbitrator”) for review and final and binding resolution, unless otherwise
agreed to by the Parties, except for adjustments relating to Hard Consents
satisfied after Closing.  Buyer and Seller shall, not later than seven (7) days
prior to the hearing date set by the Closing Statement Arbitrator, each submit a
brief to the Closing Statement Arbitrator with dollar figures for settlement of
the disputes as to the amount of the Purchase Price (together with a proposed
Final Closing Statement that reflects such figures) consistent with their
respective calculations previously exchanged pursuant to this Section 15.  The
hearing will be scheduled seven (7) days following submission of the settlement
briefs, or as soon thereafter as is acceptable to the Closing Statement
Arbitrator, and shall be conducted on a confidential basis.  The Closing
Statement Arbitrator shall consider only those items or amounts in the Final
Closing Statement as to which the Parties disagreed and render a decision
resolving the matters in dispute (which decision shall include a written
statement of findings and conclusions) promptly after the conclusion of the
hearing, unless the Parties reach agreement prior thereto and withdraw the
dispute from arbitration.  The Closing Statement Arbitrator shall provide to the
Parties explanations in writing of the reasons for its decisions regarding the
Purchase Price and shall issue the Final Closing Statement reflecting such
decision.  The decision of the Closing Statement Arbitrator shall be final and
binding on the Parties.  The cost of any arbitration (including the fees and
expenses of the Closing Statement Arbitrator) under this Section 15 shall be
borne equally by Buyer and Seller.
 
16. Taxes and Suspended Funds»
 
(a) . All Taxes and similar obligations with respect to the tax period in which
the Effective Time occurs (the “current tax period”) shall be apportioned
between Seller and Buyer as of the Effective Time based on an estimate of the
immediately preceding tax period assessment, and the Base Purchase Price shall
be reduced at Closing by the amount of such estimated Taxes owed by Seller for
that portion of the current tax period prior to the Effective Time.
 
(b) Suspense Accounts.  At Closing, the Base Purchase Price shall be decreased
by an amount equal to all funds held in suspense by Seller related to proceeds
of production and attributable to the interests of third parties in the Leases
or lands pooled or unitized therewith, including funds suspended awaiting
minimum disbursement requirements, funds suspended under division orders, and
funds suspended for title and other defects (the “Suspended Funds”).  After
Closing, Buyer shall administer all such accounts and assume all payment
obligations to the proper parties with respect to the Suspended Funds in
accordance with the terms of the Leases and all applicable laws, rules, and
regulations.
 
 
Purchase and Sale Agreement
Page 15

--------------------------------------------------------------------------------

 
 
17. Closing Statement Adjustments; Entitlement.
 
(a) Proceeds Prior to Effective Time.  All proceeds, including proceeds held in
suspense or escrow and proceeds received after the Effective Time for oil
produced and held in storage on the Leases but not sold as of the Effective
Time, attributable to the Oil and Gas Interests and accruing to the period prior
to the Effective Time (including outstanding accounts receivable attributable to
the period prior to the Effective Time) shall belong to Seller, and without
limiting the foregoing, appropriate adjustments shall be made in the Closing
Statement to reimburse Seller for oil, gas and/or hydrocarbons in storage as of
the Effective Time.
 
(b) Proceeds On and After Effective Time.  All proceeds attributable to the Oil
and Gas Interests and accruing to the period on and after the Effective Time
shall belong to Buyer.  If Seller has received proceeds belonging to Buyer after
the Effective Time, Seller will account to Buyer in the Closing Statement for
such proceeds at the same price Seller received for the production in accordance
with its existing product purchase and sale contracts.
 
(c) Adjustments for Expenses.  In the preliminary Closing Statement and Final
Closing Statement, appropriate adjustments shall be made to reflect that Buyer
shall bear any operating or capital costs and expenses for any period after the
Effective Time and incurred in the ownership or operation of the Oil and Gas
Interests after the Effective Time, and to reflect that Seller shall bear any
operating or capital costs and expenses for any period prior to the Effective
Time and incurred in the ownership or operation of the Oil and Gas Interests
prior to the Effective Time.
 
(d) Overhead Expenses.  Seller (i) shall retain overhead charges and rates
received by Seller in its capacity as Operator under the operating agreement or
COPAS accounting procedure attributable to any jointly owned Leases through the
end of the month in which Closing and/or transfer of operations occurs,
whichever is later, and (ii) shall be entitled to deduct and retain, in the
Closing Statement, as overhead charges the monthly amounts of $500 per well
producing from a zone that is 0-6,000' feet below the surface, and $850 per well
producing from a zone deeper than said depth, for each such well operated by
Seller and included in the Oil and Gas Interests through the end of the month in
which Closing and/or transfer of operations occurs, whichever is later.
 
18. Indemnity of Seller.
 
(a) Seller’s Indemnity.  From and after Closing, subject to the provisions of
this Agreement, Seller shall, to the fullest extent permitted by law, protect,
defend, indemnify, and hold harmless Buyer and its affiliates, including the
directors, officers, employees, agents, and representatives of each of them
(collectively, the “Buyer Parties”) from and against any and all Claims
attributable to or arising out of (i) the payment, underpayment or nonpayment of
property, ad valorem, windfall profit, severance or other similar Taxes relating
to the Oil and Gas Interests or Seller and relating to periods of time prior to
the Closing Date, (ii) the breach by Seller of any of its representations in
Section 6  (iii) the breach by Seller of any of its agreements and covenants in
this Agreement,  (iv) any obligation assumed by Buyer under Section 19(a) that
is attributable to the period before the Effective Time and (v) any retained
liability set forth on Schedule 18.
 
 
Purchase and Sale Agreement
Page 16

--------------------------------------------------------------------------------

 
 
(b) Claims Date.  After Closing, any assertion by Buyer that Seller is liable
under the terms of the indemnities provided by Section 18(a)(i), (ii), and (iii)
must be made by Buyer in writing and must be given to Seller (or not at all) on
or prior to the close of business on the date that is one hundred and eighty
(180) days counted from and after the Closing Date, after which time such
indemnities shall terminate and no claim may be made thereunder (provided the
foregoing shall not terminate a bona fide indemnity claim made in accordance
with this Agreement before such termination); provided further that this
limitation shall not apply to claims made in respect of a breach of Section 6(e)
or 6(f) which shall survive the Closing until the expiration of the applicable
statute of limitations.  After Closing, any assertion by Buyer that Seller is
liable under the terms of the indemnity provided by Section 18(a)(iv) must be
made by Buyer in writing and must be given to Seller (or not at all) on or prior
to the close of business on the date that is one year counted from and after the
Closing Date, after which time such indemnity shall terminate and no claim may
be made thereunder (provided the foregoing shall not terminate a bona fide
indemnity claim made in accordance with this Agreement before such
termination).  Any notice to Seller shall state the facts known to Buyer that
give rise to such notice in sufficient detail to allow Seller to evaluate the
assertion.
 
(c) Notice and Defense.  If a Claim arises for which Buyer intends to seek
indemnity with respect thereto under Section 18(a), as a condition precedent to
indemnification, Buyer shall notify Seller of such Claim within thirty (30) days
after the date on which Buyer becomes aware of such Claim.  Seller shall have
thirty (30) days after receipt of such notice to undertake, conduct, and
control, through counsel of its own choosing and at its own expense, the
settlement or defense thereof, and Buyer shall cooperate with Seller in
connection therewith.  So long as Seller has undertaken the defense of, and
responsibility for, any such Claim and is reasonably contesting any such Claim
in good faith, by appropriate proceedings (including the filing or posting of
appeal bonds, supersedeas bonds and similar bonds), Buyer shall not pay or
settle any such Claim.  Buyer shall have the right to pay or settle any such
Claim, but such payment or settlement shall waive any right to indemnity by
Seller for such Claim for all purposes.  If Seller does not notify Buyer within
thirty (30) days after the receipt of Buyer’s effective notice of a claim of
indemnity hereunder that it elects to undertake the defense thereof, then Buyer
shall have the right to contest, settle, or compromise the Claim, but shall not
thereby waive any right to indemnity therefor under this Section 18.
 
(d) Small Claims.  Seller shall have no liability under Section 18(a) for any
individual Claim of less than twenty thousand dollars ($20,000.00) (each, a
“Small Claim”).
 
(e) Deductible.  None of the Buyer Parties shall be entitled to assert any right
to indemnification under Section 18(a) until the aggregate amount of all Claims,
including Small Claims, actually suffered by the Buyer Parties exceeds one
hundred and twenty-five thousand dollars ($125,000), and then only to the extent
such Claims exceed, in the aggregate one hundred and twenty-five thousand
dollars ($125,000).
 
 
Purchase and Sale Agreement
Page 17

--------------------------------------------------------------------------------

 
 
(f) Aggregate Limitation on Seller’s Liability.  In addition to the limitation
in Sections 18(d) and (e) above, in no event shall Seller ever be required to
indemnify the Buyer Parties for Claims under Section 18(a), other than Claims
for breaches by Seller of its representations in Sections 6(e), (f) and (j), or
to pay any other amount in connection with or with respect to the transactions
contemplated by this Agreement in any amount exceeding, in the aggregate,
fifteen percent (15%) of the Base Purchase Price (the “Cap”); provided that with
respect to Claims for breaches by Seller of its representations in Section 6(n),
the Cap shall be twenty-five percent (25%).
 
(g) Compliance with Express Negligence Rule.  The indemnification, waiver, and
release provisions of Seller in this Agreement, including those in this
Section 18 and Section 20 below, shall be applicable whether or not the Claims
in question arose solely or in part from the active, passive, comparative,
contributory, concurrent, sole or joint negligence, strict liability or other
fault of any of the Buyer Parties, other than gross negligence and willful
misconduct.
 
(h) Exclusive Remedy.  Notwithstanding anything to the contrary contained in
this Agreement, from and after Closing, this Section 18 contains the exclusive
remedy that Buyer Parties may seek against Seller with respect to (i) breaches
of this Agreement, (ii) Seller's ownership or operation of the Oil and Gas
Interests or (iii) the condition, quality or value of the Oil and Gas Interests,
and all other remedies that may be available at law or in equity from and after
Closing are hereby waived by Buyer (on behalf of itself, all Buyer Parties, and
its and their respective insurers) in their entirety.
 
(i) Assertion.  Any claim for indemnity to which a Buyer Party is entitled must
be asserted by and through Buyer, and not otherwise.
 
19. Assumption of Obligations and Indemnities of Buyer.
 
(a) Assumption by Buyer.  From and after Closing, without limiting Buyer’s right
to indemnification under Section 18, Buyer agrees to assume, perform, pay, and
fully discharge any and all liabilities and obligations that arise on or after
the Effective Time in respect of the Oil and Gas Interests, including
liabilities and obligations (i) to pay and deliver royalties, overriding
royalties, non-participating royalties, and other burdens on production, (ii) in
connection with or arising out of balancing of overproduction or underproduction
from the Oil and Gas Interests, (iii) necessary to comply with all laws and
governmental regulations with respect to the Oil and Gas Interests, including
the lawful plugging and abandonment of oil and gas wells and the restoration of
the surface of the land, or any governmental request or other requirement to
abandon any pipeline or facility or take any clean-up, remedial, or other action
with respect to the Oil and Gas Interests, regardless of when the events
occurred that caused such condition to exist or the obligation to arise, (iv) to
dismantle or decommission and remove any personal property used with respect to
the Oil and Gas Interests and other property of whatever kind related to or
associated with operations and activities conducted by whomever on the Oil and
Gas Interests, (v) to perform all obligations applicable to or imposed on the
lessee, owner or operator under the Leases and any applicable contracts, or as
required by any law, and (vi) related to administration and payment of the
Suspended Funds.
 
 
Purchase and Sale Agreement
Page 18

--------------------------------------------------------------------------------

 
 
(b) Buyer’s Indemnity.  From and after Closing, without limiting Buyer’s right
to indemnification under Section 18, Buyer shall, to the fullest extent
permitted by law, protect, defend, indemnify, and hold harmless Seller and its
affiliates, and the directors, officers, employees, agents, insurers, advisors
and representatives of each of them (collectively, the “Seller Parties”) from
and against any and all Claims attributable to or arising out of the
following:  (i) the use, ownership, or operation of the Oil and Gas Interests
from and after the Effective Time, (ii) Buyer’s assumption of any obligation or
liability contained in this Section 19, (iii) the breach by Buyer of any of its
representations in Section 7, and (iv) the breach by Buyer of any of its
agreements and covenants in this Agreement.
 
(c) Compliance with Express Negligence Rule.  The indemnification, waiver,
release, and assumption provisions of Buyer in this Agreement, including those
in Section 19 and Section 20 below, shall be applicable whether or not the
Claims in question arose solely or in part from the active, passive,
comparative, contributory, concurrent, gross, sole or joint negligence, strict
liability or other fault of any of the Seller Parties.
 
20. DISCLAIMERS AND WAIVERS.  SELLER AND BUYER ACKNOWLEDGE THAT THIS AGREEMENT
PROVIDES CERTAIN EXPRESS REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER FOR
THE BENEFIT OF BUYER.
 
EXCEPT FOR THE SPECIAL WARRANTY OF TITLE, AND FOR SUCH EXPRESS REPRESENTATIONS,
WARRANTIES AND COVENANTS, WITH RESPECT TO THE OIL AND GAS INTERESTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY, (i) SELLER MAKES NO, AND BUYER HAS NOT RELIED
UPON ANY, REPRESENTATIONS OR WARRANTIES, EXPRESS, STATUTORY OR IMPLIED, NOT EVEN
AS TO A RETURN OF THE PURCHASE PRICE, AND (ii) BUYER HAS NOT RELIED UPON, AND
SELLER EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR, ANY
REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED (ORALLY
OR IN WRITING) TO BUYER OR ANY OF ITS AFFILIATES, OR ITS OR THEIR EMPLOYEES,
AGENTS, OFFICERS, DIRECTORS, MEMBERS, MANAGERS, EQUITY OWNERS, CONSULTANTS,
REPRESENTATIVES OR ADVISORS (INCLUDING ANY OPINION, INFORMATION, PROJECTION OR
ADVICE THAT MAY HAVE BEEN PROVIDED TO BUYER BY ANY EMPLOYEE, AGENT, OFFICER,
DIRECTOR, MEMBER, MANAGER, EQUITY OWNER, CONSULTANT, REPRESENTATIVE OR ADVISOR
OF SELLER OR ANY OF ITS AFFILIATES).  SELLER FURTHER DISCLAIMS, AND BUYER
ACKNOWLEDGES IT HAS NOT RELIED UPON, ANY REPRESENTATION OR WARRANTY, STATUTORY,
EXPRESS OR IMPLIED, OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
CONFORMITY TO MODELS OR SAMPLES OF MATERIALS OR ANY EQUIPMENT, IT BEING
EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO THAT BUYER SHALL BE DEEMED
TO BE OBTAINING THE OIL AND GAS INTERESTS, INCLUDING THE EQUIPMENT AND OTHER
TANGIBLE PERSONAL PROPERTY TRANSFERRED HEREUNDER, IN ITS PRESENT STATUS,
CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL FAULTS, AND THAT
BUYER HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS BUYER DEEMS APPROPRIATE,
SUBJECT ONLY TO THE EXPRESS REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER
IN THIS AGREEMENT.
 
 
Purchase and Sale Agreement
Page 19

--------------------------------------------------------------------------------

 
 
21. Confidentiality.  All Records, and all other confidential data provided to
Buyer, whether before or after the date of this Agreement shall be subject to
the Confidentiality Agreement.
 
22. Further Assurances.  Incidental and subsequent to Closing, each of the
Parties shall execute, acknowledge, and deliver to the other Party such further
instruments, and take such other actions, as may be reasonably necessary to
carry out the provisions of this Agreement, including without limitation any
state or federal filings or forms that are applicable to the conveyance to Buyer
of any state or federal oil and gas leases or interests included in the Oil and
Gas Interests.
 
23. Failure to Close.  Subject to the other provisions of this Section 23, if
all of the conditions to Closing set forth in Sections 10 and 11 hereof have not
been satisfied or waived by the Parties on or before the Closing Date of
November 14, 2014 (or such later date as hereafter may be mutually agreed upon
by the Parties in writing), this Agreement shall terminate automatically
(provided that Buyer’s indemnity in Section 8(b) shall survive), and neither
Party hereto shall have any further obligations or any liability to the other
Party under this Agreement, but nothing herein shall relieve either Party from
liability for the willful failure to satisfy any conditions to Closing required
to be satisfied by it; provided, however, that the Closing Date may be extended
to December 12, 2014 if, on or before November 14, 2014, Buyer pays directly to
Seller (in cash by wire transfer to an account designated by Seller) an
additional amount equal to $100,000, which shall be deemed included in the
Performance Deposit for all purposes under this Agreement, and credited against
the Purchase Price and/or distributed as provided herein.    If (i) the
conditions to Buyer’s obligations to close as set forth in Section 11 have not
been satisfied or waived by the Closing Date or (ii) this transaction is not
consummated by the Closing Date due to the conditions of Closing contained in
Section 10(c), the Performance Deposit shall be returned to Buyer.  If this
transaction is not consummated by Buyer by the Closing Date for any other
reason, including the failure to obtain financing, Seller may retain the
Performance Deposit, as agreed liquidated damages and not as a penalty, it being
agreed that actual damages would be difficult to ascertain and that such amount
is reasonable.  Upon any termination of this Agreement, Seller shall be free
immediately to enjoy all rights of ownership of the Oil and Gas Interests and to
sell, transfer, encumber, or otherwise dispose of the Oil and Gas Interests to
any party without any restriction under this Agreement.
 
24. Use of Seller Names.  Buyer agrees that, as soon as practicable after
Closing, it will remove or cause to be removed the names and marks “Tabbs Bay
Energy” where and if they exist, and all variations and derivatives thereof from
the Oil and Gas Interests.
 
25. Continuation of Operatorship.  If Seller presently operates any Oil and Gas
Interest, Seller makes no representation, warranty, or covenant that Buyer will
become operator of any or all of the Oil and Gas Interests; provided, however,
to the extent rights of selecting a successor operator may be exercised by
Seller under an existing agreement, Seller agrees to select Buyer or Buyer’s
designee as the successor operator of those Oil and Gas Interests.  Buyer
acknowledges that operations will be governed by the applicable operating
agreements or other related agreements affecting the Oil and Gas Interests.
 
 
Purchase and Sale Agreement
Page 20

--------------------------------------------------------------------------------

 
 
26. Recording Documents.  Buyer shall pay all documentary, filing, and recording
fees incurred in connection with the filing and recording of the instruments of
conveyance.  Within sixty (60) days after Closing, Buyer shall provide Seller
with recorded copies of all documents conveying the Oil and Gas Interests to
Buyer.
 
27. Notices.  All notices hereunder shall be in writing and any communication or
delivery hereunder shall be deemed to have been duly made when personally
delivered by hand delivery, overnight courier, facsimile (with confirmation of
receipt) or electronic mail (with confirmation of receipt) to the individual
indicated below, or if mailed, when received by the Party charged with such
notice and addressed as follows:
 
SELLER
 
Tabbs Bay Energy, LP
Attention: Reeves Hollimon
8610 N. New Braunfels, Suite 705
San Antonio, Texas 78217
Phone:  210-829-8822
Facsimile:  210-829-8833
Email: rhollimon@hollimonoil.com


BUYER
 
Armada Oil, Inc.
 
Attention: Randy M. Griffin
5220 Spring Valley Road, Suite 615
Dallas, TX  75254
Phone:  972-490-9595
Facsimile:  972-490-9161
Email:  rgriffin@armadaoil.us


Any Party may, by written notice so delivered to the other, change the address
of the individual to which or to whom delivery shall thereafter be made.
 
28. Entire Agreement».  This instrument states the entire agreement and
supersedes all prior agreements (except the Confidentiality Agreement between
Buyer and Seller) between the Parties concerning the subject matter
hereof.  This Agreement may be supplemented, altered, amended, modified, or
revoked by writing only, signed by both Parties.
 
29. Counterparts».  This Agreement may be executed in several counterparts, all
of which are identical except that, to facilitate recordation, certain
counterparts hereof may include only that portion of the exhibits which contain
descriptions of the properties located in (or otherwise subject to the recording
or filing requirements and/or protections of the recording or filing acts or
regulations of) the recording jurisdiction in which the particular counterpart
is to be recorded, and other portions of the exhibits shall be included in such
counterparts by reference only.  All of such counterparts together shall
constitute one and the same instrument.  Complete copies of this Agreement
containing the entire exhibits have been retained by Seller and Buyer.
 
 
Purchase and Sale Agreement
Page 21

--------------------------------------------------------------------------------

 
 
30. Time of Essence».  Time is of the essence in this Agreement.
 
31. Announcements».  The Parties acknowledge and agree that no press release or
other public announcement, or public statement or comment in response to any
inquiry, or other disclosure that is reasonably expected to result in a press
release or public announcement by any party hereto or any third Person, relating
to the subject matter of this Agreement shall be issued or made by Seller or
Buyer, or their respective Affiliates, without the joint written approval of
Seller and Buyer, each of which may withhold its approval in its sole
discretion; provided that, a press release or other public announcement, or
public statement or comment in response to any inquiry, made without such joint
approval shall not be in violation of this Section 31 if it is made in order for
the disclosing party or any of its Affiliates to comply with applicable Laws or
stock exchange rules or regulations, provided it is limited to those disclosures
that are required to so comply; provided, however, that the foregoing shall not
restrict either party hereto from recording the conveyances delivered at Closing
or from complying with any disclosure requirements of Governmental Bodies that
are applicable to the transfer of the Oil and Gas Interests or of the operation
thereof.
 
32. Waiver».  Any of the terms, provisions, covenants, representations,
warranties, or conditions hereof may be waived only by a written instrument
executed by the Party waiving compliance.  The failure of any Party at any time
or times to require performance of any provisions hereof shall in no manner
affect such Party’s right to enforce the same.  No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided.
 
33. Governing Law».  This Agreement and the rights and obligations of the
Parties hereto shall be governed, construed, and enforced in accordance with the
laws of the State of Texas.  Any claim or cause of action arising from this
Agreement shall be brought in the State or Federal District Court of Harris
County, Texas.
 
34. Venue and Jurisdiction.  Each Party consents to personal jurisdiction in any
legal action, suit or proceeding with respect to this Agreement in any court,
federal or state, within Harris County, Texas, having subject matter
jurisdiction and with respect to any such claim, each Party irrevocably waives,
to the fullest extent permitted by law, any Claim, or any objection that it may
now or hereafter have, that venue or jurisdiction is not proper with respect to
any such legal action, suit or proceeding brought in such court in Harris
County, Texas, including any claim that such legal action, suit or proceeding
brought in such court has been brought in an inconvenient forum and any Claim
that such Party is not subject to personal jurisdiction or service of process in
such Harris County, Texas forum.
 
35. Legal Fees».  The prevailing Party in any legal proceeding brought under or
to enforce this Agreement shall be additionally entitled to recover court costs
and reasonable attorneys’ fees from the non-prevailing Party.
 
 
Purchase and Sale Agreement
Page 22

--------------------------------------------------------------------------------

 
 
36. Interpretation of Agreement».  In construing this Agreement, the following
principles shall be followed:
 
(i)  
no consideration shall be given to the fact or presumption that one Party had a
greater or lesser hand in drafting this Agreement;

 
(ii)  
the word “includes” and its syntactical variants mean “includes, but is not
limited to” and corresponding syntactical variant expressions;

 
(iii)  
unless otherwise specified, the plural shall be deemed to include the singular,
and vice versa; and

 
(iv)  
each gender shall be deemed to include the other genders.

 
37. Captions.  The headings in this Agreement are for the convenience of
reference only and shall not be deemed to alter or affect any provision
hereof.  References in this Agreement to articles, sections and exhibits are to
articles, sections and exhibits of this Agreement unless otherwise specified.
 
38. Agreement for the Parties’ Benefit Only».  This Agreement is not intended to
confer upon any person not a party hereto any rights or remedies hereunder, and
no person other than the parties hereto is entitled to rely on any
representation, covenant, or agreement contained herein, except as provided
expressly in Sections 18 and 19.
 
39. Assignment and Binding Effect». This Agreement or any portion thereof and
the rights and obligations hereunder shall not be assignable or delegable by
either Party (except by Buyer, in its sole discretion, to a wholly-owned
subsidiary or partnership formed for the purpose of owning the Oil and Gas
Interests, provided, that such assignment shall not relieve Buyer of any of its
responsibilities, obligations and liabilities under this Agreement) without the
prior written consent of the other Party.  Except as provided in the preceding
sentence, the terms, provisions, covenants, representations, and conditions of
this Agreement shall be binding upon and inure to the benefit of and be
enforceable by the Parties hereto and their successors.
 
40. Consequential  Damages Waiver.  Notwithstanding anything to the contrary in
this Agreement, neither Party shall be liable to the other Party for any
exemplary, punitive, special, indirect, consequential, remote, or speculative
damages arising out of or relating to, in any manner, this Agreement, the
transaction contemplated hereunder, or the Oil and Gas Interests, even if such
damages are caused by the sole, joint, or concurrent negligence, strict
liability, or other fault of the Party whose liability is being waived hereby,
except to the extent such damages are suffered by a third party and asserted
through a third party Claim subject to indemnification hereunder.
 
 
Purchase and Sale Agreement
Page 23

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 
SELLER:


TABBS BAY ENERGY, LP,
By: Tabbs Bay Partners, LLC
Its general partner




/s/Reeves Hollimon
By: _____________________________
Reeves Hollimon, Manager




BUYER:


ARMADA OIL, INC.
 
 


/s/Randy M. Griffin
By:  ____________________________
      Randy M. Griffin, CEO




 
Purchase and Sale Agreement
Page 24

--------------------------------------------------------------------------------

 